DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of claims
Claims 1-20 are the current claims hereby under examination and pending in the instant application.

Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “one of the smartphone or the protective case” in lines 6-7. It appears unclear if this term draws antecedence from the “one of the smartphone or the protective case” in claim 1 line 4, or if it refers to a new one of the smartphone or the protective case. The limitation will be interpreted as referring to the one of the smartphone or the protective case in claim 1 line 4. It is suggested to amend line 1 to recite “the one of the smartphone or the protective case.” 
Claim 13 is objected to because of the following informalities: the phrase “an enclosure” in line 5. It appears unclear if this term draws antecedence from the “enclosure” in claim 13 line 1, or if it refers to a new enclosure. The limitation will be interpreted as referring to the enclosure in claim 13 line 1. It is suggested to amend line 5 to recite “the enclosure.” 
Claim 14 is objected to because of the following informalities: the phrase “the protective phone case or the smartphone” in line 3. It appears unclear if this term draws antecedence from the “a protective case of the smartphone” in claim 6 lines 4-5, or if it refers to a new protective case of the smartphone. The limitation will be interpreted as referring to the protective case of the smartphone in claim 6 lines 4-5. It is noted and/or suggested to amend line 3 to recite “the protective case or the smartphone.” 
Claim 16 is objected to because there is a lack of antecedent basis for “the smartphone” in line 4. 
Claim 19 is objected to because of the following informalities: the phrase “one of a smartphone” in line 3. It appears unclear if this term draws antecedence from the “one of a smartphone” in claim 16 line 4, or if it refers to a new smartphone. The limitation will be interpreted as referring to the smartphone in claim 16 line 4. It is suggested to amend line 3 to recite “one of the smartphone.” 
Claim 19 is objected to because of the following informalities: the phrase “the protective phone case coupled to the smartphone” in line 3. It appears unclear if this term draws antecedence from the “a protective phone case associated with the smartphone” in claim 16 lines 3-4, or if it refers to a new protective phone case associated with the smartphone. The limitation will be interpreted as referring to the protective phone case associated with the smartphone in claim 16 lines 3-4. It is noted and/or suggested to amend line 3 to recite “the protective phone case associated with the smartphone.” 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a coupling element/a coupling mechanism” as recited in claims 1, 6 and 16 (first, “element/mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “to engage/to secure/to attach”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “coupling” preceding the generic placeholder describes the function, not the structure, of the coupling).
The phrase “a coupling element/a coupling mechanism” in the context of the claims is being interpreted as may for example include a magnet, an adhesive layer, a suction device (such as a suction cup), an elastic arm or band, another coupling element, or any combination thereof [¶ 0005].
“a release mechanism” as recited in claims 5, 15 and 17 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “to eject”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “release” preceding the generic placeholder describes the function, not the structure, of the release).
The phrase “a release mechanism” in the context of the claims is being interpreted as may for example include a button, a cover, or a switch that may allow access to the auto-injection device [¶ 0032].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pribitkin (US 10,022,506 – Cited by Applicant), hereinafter Pribitkin, and further in view of Pellegrino (US 2018/0270339), hereinafter Pellegrino.

	Regarding claims 1, 16 and 20, Pribitkin teaches a device (electronics case 10; fig 1A) comprising: 
a body portion (injection portion 40 of exterior shell 20; fig 1A) configured to secure an auto-injectable device (cartridge 100; fig 2A); and 

    PNG
    media_image1.png
    429
    645
    media_image1.png
    Greyscale
a coupling element extending from the body portion (sides 22, 26, top 28, and bottom 24 of the case 10; fig 1A-B) and configured to engage one or more surfaces of one of a smartphone or a protective case associated with the smartphone to secure the body portion to the smartphone (“Mounting the phone within the case 10 may be carried out by stretching, or otherwise manipulating, the sides 22, 26, top 28, and bottom 24 of the case 10 around the body of the cell phone so as to securely couple the case 10 to the cell phone. While mounted, a back side of the cell phone, opposite the side of the cell phone having the display screen, is situated adjacent to the injection portion 40.” [col 4, lines 4-11; fig 1A-B]; [col 13, lines 48-52]). 

    PNG
    media_image2.png
    828
    630
    media_image2.png
    Greyscale
Pribitkin does not explicitly teach one or more spacers to maintain at least one air gap between the body portion and one of the smartphone or the protective case. Pellegrino teaches these limitations. Pellegrino constitutes analogous art because Pellegrino pertains to the same field of endeavor as the subject matter of claim 1, which pertains to the field of a smartphone case assembly (“the invention includes a case for a mobile device” [¶ 0008]).
Pellegrino teaches one or more spacers (dividing walls 122; fig 2) to maintain at least one air gap (fig 2) between the body portion (base 110; fig 2) and one of the smartphone or the protective case (“Base 110 may include nonplanar regions to accommodate features of the phone 10” [¶ 0031]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Pribitkin to further include one or more spacers to maintain at least one air gap between the body portion and one of the smartphone or the protective case as taught by Pellegrino. Pellegrino teaches this modification would guide air to particular sections of the outer walls such as air heat to enable the protective case to be cooled [¶ 0042].  One of ordinary skill would have further recognized that one or more spacers to maintain at least one air gap between the body portion and one of the smartphone or the protective case is simply combining prior art elements to produce predicable results. See MPEP 2143 (I)(A).


    PNG
    media_image3.png
    909
    570
    media_image3.png
    Greyscale
Regarding claims 5 and 17, Pribitkin teaches wherein the body portion (injection portion 40; fig 1A) further comprises a release mechanism ([col 7, lines 50-56]; fig 2B) coupled to the body portion and configured to eject the auto-injectable device (cartridge 100; fig 2A) from the body portion in response to selection of the release mechanism (“FIG. 2B is a cross-sectional view of the portable electronics case 10 shown in FIG. 2A with the cartridge 100 engaged in the deployed position by actuation of the locking pins 112, 114 with the ports 116, 118 within the case. The latch 46 is moved entirely within the recessed channel 50′ such that the button 102 is exposed from the outside of the case 10.” [col 7, lines 50-56]; fig 2B).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pribitkin (US 10,022,506 – Cited by Applicant), hereinafter Pribitkin, further in view of Pellegrino (US 2018/0270339), hereinafter Pellegrino, as applied to claim 1 above, and further in view of Lee (US 10,728,754), hereinafter Lee.

Regarding claim 2, Pribitkin-Pellegrino teach the limitations of claim 1, as described above, but does not explicitly teach wherein the coupling element includes one or more magnets to secure the body portion to the one of the smartphone or the protective case. Lee teaches these limitations. Lee constitutes analogous art because Lee pertains to the same field of endeavor as the subject matter of claim 2, which pertains to the field of a smartphone case assembly (“some embodiments provide a portable device accessory for blocking at least a portion of a screen of a portable device” [col 1, lines 51-53]).
Lee teaches wherein the coupling element includes one or more magnets to secure the body portion to the one of the smartphone or the protective case (“In the present embodiment, the phone holder 54f includes a lip 56f, extraction dimples 58f, a plurality of case magnets 60f-1, 60f-2” [col 12, lines 49-52]; fig 14). One ordinary skill in the art may construe the magnets of Lee capable of coupling to a metal surface on a smartphone.

    PNG
    media_image4.png
    801
    587
    media_image4.png
    Greyscale
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Pribitkin to further include wherein the coupling element includes one or more magnets to secure the body portion to the one of the smartphone or the protective case as taught by Lee, since Lee teaches this feature to ensure attachment of the accessory device [col 1, lines 53-54]. One of ordinary skill would have further recognized that wherein the coupling element includes one or more magnets to secure the body portion to the one of the smartphone or the protective case is simply combining prior art elements to produce predicable results. See MPEP 2143 (I)(A).

Claims 3 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pribitkin (US 10,022,506 – Cited by Applicant), hereinafter Pribitkin, further in view of Pellegrino (US 2018/0270339), hereinafter Pellegrino, as applied to claims 1 and 16 above, and further in view of Perez (US 11,119,544), hereinafter Perez.

Regarding claims 3 and 18, Pribitkin-Pellegrino teach the limitations of claims 1 and 16, as described above, but does not explicitly teach wherein the coupling element includes an adhesive layer to secure the body portion to the one of the smartphone or the protective case. Perez teaches these limitations. Perez constitutes analogous art because Perez pertains to the same field of endeavor as the subject matter of claims 3 and 18, which pertains to the field of a smartphone case assembly (“According to embodiments of the present disclosure, a mobile hardware heat dissipating and protection device is disclosed.” [col 3, lines 22-24]).

    PNG
    media_image5.png
    282
    960
    media_image5.png
    Greyscale
Perez teaches wherein the coupling element includes an adhesive layer to secure the body portion to the one of the smartphone or the protective case (“By way of example, though not to be limiting, the gel layer may comprise a thermally-conductive material, which may be any silicone material in the form of a liquid adhesive, paste, gel, potting compound, sheet, roll, pad, or spray.” [col 5, lines 28-32]; fig 5).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Pribitkin to further include wherein the coupling element includes an adhesive layer to secure the body portion to the one of the smartphone or the protective case as taught by Perez. Perez teaches these elements are effective in attaching the phone cover to the smartphone and may enable a user to have a placeholder attached to the smartphone [col 5, lines 32-34]. One of ordinary skill would have further recognized that wherein the coupling element includes an adhesive layer to secure the body portion to the one of the smartphone or the protective case is simply combining prior art elements to produce predicable results. See MPEP 2143 (I)(A).

Claims 4 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pribitkin (US 10,022,506 – Cited by Applicant), hereinafter Pribitkin, further in view of Pellegrino (US 2018/0270339), hereinafter Pellegrino, as applied to claims 1 and 16 above, and further in view of Del Padre et al. (US 2014/0204513), hereinafter Del Padre.

Regarding claim 4, Pribitkin-Pellegrino teach the limitations of claims 1 and 16, as described above, but does not explicitly teach wherein the coupling element includes one or more arms configured to releasably engage edges of one or more of the smartphone or the protective case. Del Padre teaches these limitations. Del Padre constitutes analogous art because Del Padre pertains to the same field of endeavor as the subject matter of claims 4 and 19, which pertains to the field of a smartphone case assembly (“According to the invention this object is achieved by a casing attachment for a mobile electronic device comprising mounting structure (device) for its mounting onto the casing of a mobile electronic device as well as an atomizing unit having an atomizer and a liquid container for atomizing liquid.” [¶ 0005]).

    PNG
    media_image6.png
    718
    541
    media_image6.png
    Greyscale
Del Padre teaches wherein the coupling element includes one or more arms (gripping element 3; fig 4) configured to releasably engage edges of one or more of the smartphone or the protective case (“The gripping elements 3 are elastically formed such that they are externally bent around the corners 13 of the mobile phone 10, when the casing attachment 1 is slipped onto the mobile phone 10, which results in a snapping slip-on fastening between the two parts when the device-facing surface of the base plate 2 contacts the attachment-facing surface of the mobile phone 10, whereby a reliable hold of the casing attachment 1 on the mobile phone 10 is assured by the grip ping protrusions 4 abutting at the side which is facing away from the casing attachment, as shown in FIG. 4” [¶ 0025]; fig 4).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Pribitkin to further include wherein the coupling element includes one or more arms configured to releasably engage edges of one or more of the smartphone or the protective case as taught by Del Padre. This modification enables a user to reliably mount the phone case and may enable a user to have a placeholder attached to the smartphone [¶ 0011]. One of ordinary skill would have further recognized that wherein the coupling element includes one or more arms configured to releasably engage edges of one or more of the smartphone or the protective case is simply substituting prior art elements to produce predicable results. See MPEP 2143 (I)(B)

Claims 6, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pribitkin (US 10,022,506 – Cited by Applicant), hereinafter Pribitkin, further in view of Perez (US 11,119,544), hereinafter Perez, and further in view of Pellegrino (US 2018/0270339), hereinafter Pellegrino.
Regarding claim 6, Pribitkin teaches a device (electronics case 10; fig 1A) comprising: 
a body portion (injection portion 40; fig 1A) configured to secure an auto-injectable device (cartridge 100; fig 2A); and 
a coupling element extending from the body portion (sides 22, 26, top 28, and bottom 24 of the case 10; fig 1A-B) and configured to engage one or more surfaces of one of a smartphone or a protective case associated with the smartphone to secure the body portion to the smartphone (“Mounting the phone within the case 10 may be carried out by stretching, or otherwise manipulating, the sides 22, 26, top 28, and bottom 24 of the case 10 around the body of the cell phone so as to securely couple the case 10 to the cell phone. While mounted, a back side of the cell phone, opposite the side of the cell phone having the display screen, is situated adjacent to the injection portion 40.” [col 4, lines 4-11; fig 1A-B]; [col 13, lines 48-52]). 
Pribitkin does not explicitly teach the coupling element including one or more spacers. Perez teaches these limitations. Perez constitutes analogous art because Perez pertains to the same field of endeavor as the subject matter of claim 6, which pertains to the field of a smartphone case assembly (“According to embodiments of the present disclosure, a mobile hardware heat dissipating and protection device is disclosed.” [col 3, lines 22-24]).
Perez teaches the coupling element (“By way of example, though not to be limiting, the gel layer may comprise a thermally-conductive material, which may be any silicone material in the form of a liquid adhesive, paste, gel, potting compound, sheet, roll, pad, or spray.” [col 5, lines 28-32]; fig 5) including one or more spacers (back cover 102; fig 5). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Pribitkin to further include the coupling element including one or more spacers as taught by Perez. Perez teaches these elements are effective in attaching the phone cover to the smartphone and may enable a user to have a placeholder attached to the smartphone [col 5, lines 32-34]. One of ordinary skill would have further recognized that the coupling element including one or more spacers is simply combining prior art elements to produce predicable results. See MPEP 2143 (I)(A)
Pribitkin-Perez does not explicitly teach one or more spacers to provide at least one air gap between the body portion and a surface of the one or more of the smartphone or the protective case. Pellegrino teaches these limitations. Pellegrino constitutes analogous art because Pellegrino pertains to the same field of endeavor as the subject matter of claim 6, which pertains to the field of a smartphone case assembly (“the invention includes a case for a mobile device” [¶ 0008]).
Pellegrino teaches one or more spacers (dividing walls 122; fig 2) to provide at least one air gap (fig 2) between the body portion (base 110; fig 2) and a surface of the one or more of the smartphone or the protective case (“Base 110 may include nonplanar regions to accommodate features of the phone 10” [¶ 0031]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Pribitkin to further include one or more spacers to provide at least one air gap between the body portion and a surface of the one or more of the smartphone or the protective case as taught by Pellegrino. Pellegrino teaches this modification would guide air to particular sections of the outer walls [¶ 0042], or alternatively, as simply applying a known technique of one or more spacers to provide at least one air gap between the body portion and a surface of the one or more of the smartphone or the protective case for another to yield no more than predictable results. See MPEP 2143(I)(C).  

Regarding claim 13, Pribitkin teaches wherein the body portion (injection portion 40; fig 1A) defines an enclosure (“The sliding safety latch 46 is located on the top 28 and is provided to prevent access to the cartridge located in the hollow cavity.” [col 4, lines 66-67, col 5, line 1]), the device further comprising:
a protective cover (safety latch 46; fig 1B) for the auto-injectable device (cartridge 100; fig 2A), the protective cover configured to secure and protect the auto-injectable device (“FIG. 1B is another perspective view of the portable electronics case 10 shown in FIG. 1A where a safety cover 46 preventing access to the injection device is visible.” [col 3, lines 50-53]; Fig 1B); and
wherein the body portion includes an enclosure sized to receive the protective cover (“When closed, the sliding safety latch 46 covers the top opening of the hollow cavity such that the cartridge located within the cavity cannot be accessed from outside the case 10.” [col 5, lines 1-4]).

Regarding claim 15, Pribitkin teaches further comprising a release mechanism coupled to the body portion ([col 7, lines 50-56]; fig 2B) and configured to eject the auto-injectable device (cartridge 100; fig 2A) from the body portion (injection portion 40; fig 1A) in response to selection of the release mechanism (“FIG. 2B is a cross-sectional view of the portable electronics case 10 shown in FIG. 2A with the cartridge 100 engaged in the deployed position by actuation of the locking pins 112, 114 with the ports 116, 118 within the case. The latch 46 is moved entirely within the recessed channel 50′ such that the button 102 is exposed from the outside of the case 10.” [col 7, lines 50-56]; fig 2B).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pribitkin (US 10,022,506 – Cited by Applicant), hereinafter Pribitkin, further in view of Perez (US 11,119,544), hereinafter Perez, further in view of Pellegrino (US 2018/0270339), hereinafter Pellegrino, as applied to claim 6 above, and further in view of Zhang (US 2022/0094383), hereinafter Zhang.

Regarding claim 7, Pribitkin- Perez-Pellegrino teach the limitations of claim 6, as described above, but does not explicitly teach wherein the coupling element applies a compression force to one or more edges of the one or more of the smartphone or the protective case to secure the body portion. Zhang teaches these limitations. Zhang constitutes analogous art because Zhang pertains to the same field of endeavor as the subject matter of claim 7, which pertains to the field of a smartphone case assembly (“A first aspect of the present disclosure provides a protective case with a force buffering function” [¶ 0026]).

    PNG
    media_image7.png
    437
    577
    media_image7.png
    Greyscale
Zhang teaches wherein the coupling element applies a compression force to one or more edges of the one or more of the smartphone or the protective case to secure the body portion (“When the mobile phone is placed in the case body 12a, the sealed airbags 14a are squeezed by the mobile phone in a slightly compressed state, so that the protective case 10A can also play a protective effect against slight collision in daily use.” [¶ 0054]; fig 1).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Pribitkin to further include wherein the coupling element applies a compression force to one or more edges of the one or more of the smartphone or the protective case to secure the body portion as taught by Poon, since Zhang teaches this feature to ensures a sealed fit between the device and the case [¶ 0026]. One of ordinary skill would have further recognized that wherein the coupling element applies a compression force to one or more edges of the one or more of the smartphone or the protective case to secure the body portion is simply combining prior art elements to produce predicable results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pribitkin (US 10,022,506 – Cited by Applicant), hereinafter Pribitkin, further in view of Perez (US 11,119,544), hereinafter Perez, further in view of Pellegrino (US 2018/0270339), hereinafter Pellegrino, as applied to claim 6 above, and further in view of Lee (US 10,728,754), hereinafter Lee.

Regarding claim 14, Pribitkin teaches further comprising:
a coupling mechanism between one or more of the body portion or the one or more spacers and a surface of the protective phone case or the smartphone ((sides 22, 26, top 28, and bottom 24 of the case 10; fig 1A-B); [col 4, lines 4-11; fig 1A-B]; [col 13, lines 48-52]). 
	Pribitkin- Perez-Pellegrino does not explicitly teach wherein the coupling mechanism comprises one or more of an adhesive layer, a suction cup, or a magnet.
	Lee teaches wherein the coupling mechanism comprises one or more of an adhesive layer, a suction cup, or a magnet ([col 12, lines 49-52]; fig 14). One ordinary skill in the art may construe the magnets of Lee capable of coupling to a metal surface on a smartphone.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Pribitkin to further include wherein the coupling mechanism comprises one or more of an adhesive layer, a suction cup, or a magnet as taught by Lee, since Lee teaches this feature to ensure attachment of the accessory device [col 1, lines 53-54]. One of ordinary skill would have further recognized that wherein the coupling mechanism comprises one or more of an adhesive layer, a suction cup, or a magnet is simply combining prior art elements to produce predicable results.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pribitkin (US 10,022,506 – Cited by Applicant), hereinafter Pribitkin, further in view of Perez (US 11,119,544), hereinafter Perez, further in view of Pellegrino (US 2018/0270339), hereinafter Pellegrino, as applied to claim 6 above, and further in view of Evelyn et al. (US 2021/0322678), hereinafter Evelyn.

Regarding claims 11 and 12, Pribitkin- Perez-Pellegrino teach the limitations of claim 6, as described above, but does not explicitly teach wherein the body portion provides thermal management to prevent the body portion from exceeding a pre-determined temperature.
Perez teaches wherein the body portion provides thermal management; wherein the body portion includes a fan to provide the thermal management (“In one embodiment the mobile hardware heat dissipating and protection device 100 may further comprise an integrated fan, which may be built into or housed within the protective housing 126” [col 7, lines 25-28]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Pribitkin to further include wherein the body portion provides thermal management; wherein the body portion includes a fan to provide the thermal management as taught by Perez. Perez teaches these elements are effective in dissipation of heat and protection of a mobile device [col 7, lines 32-33]. One of ordinary skill would have further recognized that wherein the body portion provides thermal management; wherein the body portion includes a fan to provide the thermal management is simply combining prior art elements to produce predicable results. See MPEP 2143 (I)(A)
Pribitkin- Perez-Pellegrino does not explicitly teach thermal management to prevent the body portion from exceeding a pre-determined temperature. Evelyn teaches these limitations. Evelyn constitutes analogous art because Evelyn pertains to the same field of endeavor as the subject matter of claim 11, which pertains to the field of a smartphone case assembly (“The phone case may include an injector case” [¶ 0116]). 
Evelyn teaches a thermal management to prevent the body portion from exceeding a pre-determined temperature (“As shown in FIG. 11B, the phone case 60 may also include a temperature sensor 84B located within the injector case 60 that monitors that temperature of the injector.” [¶ 0129]; “The one or more near-field communication sensors may be adapted to identify and/or monitor the temperature of the medical device. A user may receive a notification that the temperature of the medical device is outside of a predetermined acceptable range.” [¶ 0011]). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Pribitkin to further include a thermal management to prevent the body portion from exceeding a pre-determined temperature as taught by Evelyn, since Evelyn teaches this feature to enable a user to monitor the temperature of the injector and medication within the injector [¶ 0129]. One of ordinary skill would have further recognized that a thermal management to prevent the body portion from exceeding a pre-determined temperature is simply combining prior art elements to produce predicable results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pribitkin (US 10,022,506 – Cited by Applicant), hereinafter Pribitkin, further in view of Perez (US 11,119,544), hereinafter Perez, further in view of Pellegrino (US 2018/0270339), hereinafter Pellegrino, further in view of Zhang (US 2022/0094383), hereinafter Zhang, as applied to claim 7 above, and further in view of Khalsa (US 2021/0085064), hereinafter Khalsa.


    PNG
    media_image8.png
    673
    513
    media_image8.png
    Greyscale
Regarding claim 8, Pribitkin- Perez-Pellegrino- Zhang teach the limitations of claim 7, as described above, but does not explicitly teach wherein the coupling element includes a loop that is configurable to fit over at least one of the one or more edges. Khalsa teaches these limitations. Khalsa constitutes analogous art because Khalsa pertains to the same field of endeavor as the subject matter of claim 8, which pertains to the field of a smartphone case assembly (“One aspect of the present invention is directed to a tether apparatus for securing a handheld device to a user” [¶ 0008]).
Khalsa teaches wherein the coupling element includes a loop (corner loop 42; fig 1) that is configurable to fit over at least one of the one or more edges (“The web includes a plurality of corner apertures 40 that each define a corner loop 42 configured to stretch over and engage a respective corner of the handheld device to releasably secure the harness to the handheld device” [¶ 0059]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Pribitkin to further include wherein the coupling element includes a loop that is configurable to fit over at least one of the one or more edges as taught by Khalsa, since Khalsa teaches these elements are effective in releasably securing the phone cover to the handheld device [¶ 0008]. One of ordinary skill would have further recognized that wherein the coupling element includes a loop that is configurable to fit over at least one of the one or more edges is simply combining prior art elements to produce predicable results. See MPEP 2143 (I)(A)

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pribitkin (US 10,022,506 – Cited by Applicant), hereinafter Pribitkin, further in view of Perez (US 11,119,544), hereinafter Perez, further in view of Pellegrino (US 2018/0270339), hereinafter Pellegrino, as applied to claim 6 above, further in view of Del Padre et al. (US 2014/0204513), hereinafter Del Padre, and further in view of Khalsa (US 2021/0085064), hereinafter Khalsa.

Regarding claims 9 and 10, Pribitkin- Perez-Pellegrino teach the limitations of claim 6, as described above, but does not explicitly teach wherein: the coupling element further includes one or more arms coupled to the body portion; the body portion is formed from a first material; the first material has a first modulus of elasticity.
Del Padre teaches wherein: the coupling element further includes one or more arms (gripping element 3; fig 4) coupled to the body portion (base plate 2; fig 4); the body portion is formed from a first material (“when the casing attachment 1 is slipped onto the mobile phone 10, which results in a snapping slip-on fastening between the two parts when the device-facing Surface of the base plate 2 contacts the attachment-facing surface of the mobile phone 10” [¶ 0025]; fig 4; one of ordinary skill in the relevant art may construe a snapping casing attachment to be made from a rigid plastic substance); the first material has a first modulus of elasticity ([¶ 0025]; fig 4; one of ordinary skill in the relevant art may construe a snapping casing attachment to be made from a rigid plastic substance having a first modulus of elasticity).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Pribitkin to further include wherein: the coupling element further includes one or more arms coupled to the body portion; the body portion is formed from a first material; the first material has a first modulus of elasticity as taught by Del Padre. This modification enables a user to reliably mount the phone case [¶ 0011]. One of ordinary skill would have further recognized that wherein: the coupling element further includes one or more arms coupled to the body portion; the body portion is formed from a first material; the first material has a first modulus of elasticity is simply combining prior art elements to produce predicable results.
Pribitkin- Perez-Pellegrino-Del Padre does not explicitly teach the one or more arms are formed from a second material; the second material has a second modulus of elasticity.
Khalsa teaches the one or more arms (corner loop 42; fig 1) are formed from a second material (“The web is formed of a polymer, preferably an elastomer that readily allows each corner loop to be stretched over a respective corner of the handheld device to thereby engage harness 33 to handheld device 32” [¶ 0062]; fig 1); the second material has a second modulus of elasticity ([¶ 0062]; fig 1; one of ordinary skill in the relevant art may construe a material made from a stretchable elastomer to have a second modulus of elasticity). One of ordinary skill in the relevant art may construe the one or more arms to be the corner sloop 42 of Khalsa.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Pribitkin to further include the one or more arms are formed from a second material; the second material has a second modulus of elasticity as taught by Khalsa, since Khalsa teaches these elements are effective in releasably securing the phone cover to the handheld device [¶ 0008]. One of ordinary skill would have further recognized that wherein: the coupling element further includes the one or more arms are formed from a second material; the second material has a second modulus of elasticity is simply combining prior art elements to produce predicable results.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References: Langhans (US 2019/0260411), Garcia (US 9,479,212), Coulter (US 9,608,686), Poon (US 9,913,517), Taylor (US 2009/0059481) are cited because they are related to holder devices configured to a smartphone or a protective phone case.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS CHIANG whose telephone number is (571)272-5704. The examiner can normally be reached M-F, 7:30am - 4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS CHIANG/
Examiner, Art Unit 3791                                                                                                                                                                                         




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791